DETAILED ACTION
Examiner’s Note
A new claim set was not filed. The Claims are treated as remaining in their original state.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5, 12,  objected to because of the following informalities:  “a maximum amount” should be “the maximum amount” because the antecedent “a maximum amount” recited in the independent claim 1, 8, and 15, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, Claim 8, and Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Claim 8, and Claim 15 recites the limitation "upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm.”

Examiner interprets it as freeing just one of the storage elements, either favored or non-favored, for the purpose of examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ash et al. (US 20170344493 A1) , referred herein as Ash in view of Benhase et al. (US 20060080510 A1), referred herein as Benhase.  
Regarding Claim 1,  Ash teaches
A method to prevent starvation of non-favored volumes in cache, the method comprising: storing, in a cache of a storage system, non-favored storage elements and favored storage elements; (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of 
using a cache demotion algorithm to retain the favored storage elements in the cache longer than the non-favored storage elements; (Ash [0018] Described embodiments address the problem of certain important types of tracks being demoted too soon by allowing the application to provide an access increment number indicating an amount by which an access value is incremented each access…Setting an access increment number greater than one allows the track to remain in cache by a factor of the access increment number [0037] If (at block 620) the requested cache is on the active LRU cache list 200.sub...In this way, if a subsequent request 500 to a same track in the cache 116 has a higher access increment number, than the access increment number 312 is increased to cause the track to remain in cache longer.)(i.e. favored storage elements on active retained longer in cache than the non-favored storage elements on demote ready list.)
Ash does not teach
designating a maximum amount of storage space that the favored storage elements are permitted to consume in the cache; 
in preparation to free storage space in the cache, determining whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount; 
upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, freeing storage space in the cache by demoting a favored storage element; 
and upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm. 

designating a maximum amount of storage space that the favored storage elements are permitted to consume in the cache; (Benhase [0004] Applicants' invention includes a method to manage a data cache. The method provides a data cache comprising a plurality of tracks, where each track comprises one or more segments. The method further maintains a first LRU list, maintains a second LRU list, and sets a target size for the first LRU list.) (i.e. the first LRU list is for the favored storage elements and the target size is the maximum amount of storage space permitted to consume in the cache.)
in preparation to free storage space in the cache, determining whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount; (Benhase [0052] Referring now to FIG. 4, in step 405 Applicants' method elects to demote one or more tracks from the cache. Applicants' method transitions from step 405 to step 410 wherein the method determines the actual size of the first LRU list. [0053] Applicants' method transitions from step 410 to step 420 wherein the method determines if the actual size of the first LRU list is greater than the first LRU list target size.)
upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, freeing storage space in the cache by demoting a favored storage element; (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
and upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm. (Benhase [0055] If Applicants' method determines in step 420 that the actual size of the first LRU list is not greater than the first LRU list target size, then the method transitions from step 420 to 
Ash and Benhase are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash and Benhase before him or her to modify the Ash’s cache management system with Benhase’s teaching. The motivation for doing so would be to have the method to demote tracks from the first LRU list if its size exceeds the target size(Benhase abst) for efficient cache management.
Regarding Claim 2, Ash and Benhase teach
The method of claim 1, wherein designating the maximum amount comprises designating a maximum number of favored storage elements that can be stored in the cache. (Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
Regarding Claim 3, Ash and Benhase teach
The method of claim 2, wherein determining whether the amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount comprises determining whether a number of favored storage elements in the cache has reached the maximum number. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list. [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 8,  Ash teaches
A computer program product to prevent starvation of non-favored volumes in cache, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor: store, in a cache of a storage system, non-favored storage elements and favored storage elements; (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
use a cache demotion algorithm to retain the favored storage elements in the cache longer than the non-favored storage elements;(Ash [0018] Described embodiments address the problem of certain important types of tracks being demoted too soon by allowing the application to provide an access increment number indicating an amount by which an access value is incremented each access…Setting an access increment number greater than one allows the track to remain in cache by a factor of the access increment number [0037] If (at block 620) the requested cache is on the active LRU cache list 200.sub...In this way, if a subsequent request 500 to a same track in the cache 116 has a higher access increment number, than the access increment number 312 is increased to cause the track to remain in cache longer.)(i.e. favored storage elements on active retained longer in cache than the non-favored storage elements on demote ready list.)
Ash does not teach
designate a maximum amount of storage space that the favored storage elements are permitted to consume in the cache; 
in preparation to free storage space in the cache, determine whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount; 
upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, free storage space by demoting favored storage elements from the cache; 
and upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, free storage space in the cache in accordance with the cache demotion algorithm. 
	However, Benhase teaches 
designate a maximum amount of storage space that the favored storage elements are permitted to consume in the cache; (Benhase [0004] Applicants' invention includes a method to manage a data cache. The method provides a data cache comprising a plurality of tracks, where each track comprises one or more segments. The method further maintains a first LRU list, maintains a second LRU list, and sets a target size for the first LRU list.) (i.e. the first LRU list is for the favored storage elements and the target size is the maximum amount of storage space permitted to consume in the cache.)
in preparation to free storage space in the cache, determine whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount; 
 (Benhase [0052] Referring now to FIG. 4, in step 405 Applicants' method elects to demote one or more tracks from the cache. Applicants' method transitions from step 405 to step 410 wherein the method determines the actual size of the first LRU list. [0053] Applicants' method transitions from step 410 to step 420 wherein the method determines if the actual size of the first LRU list is greater than the first LRU list target size.)
upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, free storage space by demoting favored storage elements from the cache; (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
and upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, free storage space in the cache in accordance with the cache demotion algorithm. (Benhase [0055] If Applicants' method determines in step 420 that the actual size of the first LRU list is not greater than the first LRU list target size, then the method transitions from step 420 to step 440 wherein the method demotes one or more second tracks from the bottom portion of the second LRU list.)
Ash and Benhase are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash and Benhase before him or her to modify the Ash’s cache management system with Benhase’s teaching. The motivation for doing so would be to have the method to demote tracks from the first LRU list if its size exceeds the target size( Benhase abst) for efficient cache management.
Regarding Claim 9, Ash and Benhase teach
The computer program product of claim 8, wherein designating the maximum amount comprises designating a maximum number of favored storage elements that can be stored in the cache. (Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
	Regarding Claim 10, Ash and Benhase teach
The computer program product of claim 9, wherein determining whether the amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount comprises determining whether a number of favored storage elements in the cache has reached the maximum number.  (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list. [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 15,  Ash teaches
A system to prevent starvation of non-favored volumes in cache, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: store, in a cache of a storage system, non-favored storage elements and favored storage elements; (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements)
use a cache demotion algorithm to retain the favored storage elements in the cache longer than the non-favored storage elements;(Ash [0018] Described embodiments address the problem of certain important types of tracks being demoted too soon by allowing the application to provide an access increment number indicating an amount by which an access value is incremented each access…Setting an access increment number greater than one allows the track to remain in cache by a factor of the access increment number [0037] If (at block 620) the requested cache is on the active LRU cache 
Ash does not teach
designate a maximum amount of storage space that the favored storage elements are permitted to consume in the cache; 
 in preparation to free storage space in the cache, determine whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount; 
upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, free storage space by demoting favored storage elements from the cache; 
and upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, free storage space in the cache in accordance with the cache demotion algorithm.  
However, Benhase teaches 
designate a maximum amount of storage space that the favored storage elements are permitted to consume in the cache; (Benhase [0004] Applicants' invention includes a method to manage a data cache. The method provides a data cache comprising a plurality of tracks, where each track comprises one or more segments. The method further maintains a first LRU list, maintains a second LRU list, and sets a target size for the first LRU list.) (i.e. the first LRU list is for the favored storage elements and the target size is the maximum amount of storage space permitted to consume in the cache.)
in preparation to free storage space in the cache, determine whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount; 

upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, free storage space by demoting favored storage elements from the cache; (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
and upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, free storage space in the cache in accordance with the cache demotion algorithm. (Benhase [0055] If Applicants' method determines in step 420 that the actual size of the first LRU list is not greater than the first LRU list target size, then the method transitions from step 420 to step 440 wherein the method demotes one or more second tracks from the bottom portion of the second LRU list.)
Ash and Benhase are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash and Benhase before him or her to modify the Ash’s cache management system with Benhase’s teaching. The motivation for doing so would be to have the method to demote tracks from the first LRU list if its size exceeds the target size(Benhase abst) for efficient cache management.
Regarding Claim 16, Ash and Benhase teach
The system of claim 15, wherein designating the maximum amount comprises designating a maximum number of favored storage elements that can be stored in the cache. (Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)

Claim(s) 4-7, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al. (US 20170344493 A1) , referred herein as Ash in view of Benhase et al. (US 20060080510 A1), referred herein as Benhase, further in view of Xu et al. (US 20190332531 A1), referred herein as Xu.  
Regarding Claim 4, Ash and Benhase teach
The method of claim 1, wherein the non-favored storage elements and the favored storage elements. (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
Ash-Benhase does not teach non-favored storage elements are associated with non-favored volumes and non-favored storage elements are associated with favored volumes.
However, Xu teaches non-favored storage elements are associated with non-favored volumes and non-favored storage elements are associated with favored volumes. 
(Xu [0070] In the embodiments in which a plurality of pages are organized into a plurality of groups, as described above, a high frequency page can be cached longer than a low frequency page. In such kind of embodiment, the high frequency page can be moved to the high priority group, and pages in the high priority group can be reserved longer in the cache than those in the low priority group. [0007] The cache includes volumes, each of which includes a plurality of pages.) (i.e. pages in high priority group are the 
Ash, Benhase and Xu are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash, Benhase and Xu before him or her to modify the Ash-Benhase’s cache management system with Xu’s teaching. The motivation for doing so would be that cache efficiency can be increased.(Xu abst)
Regarding Claim 5, Ash, Benhase and Xu teach
The method of claim 4, wherein designating a maximum amount of storage space comprises determining a maximum number of favored storage elements that each favored volume is allocated in the cache. (Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 6, Ash, Benhase and Xu teach
The method of claim 5, further comprising designating, in a "favored" LRU (least recently used) list, an order in which favored storage elements are demoted from the cache. (Ash [0030] FIG. 2 illustrates an embodiment of the lists 200.sub.A, 200.sub.DR, each as a Least Recently Used (LRU) list, having a most recently used (MRU) end 202 identifying a track most recently added to the cache 116 or most recently accessed in the cache 116 and a least recently used (LRU) end 204 from which the track identified at the LRU end 204 is selected to demote from the cache 116.)
Regarding Claim 7, Ash, Benhase and Xu teach
The method of claim 6, wherein demoting a favored storage element comprises, starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, 
Regarding Claim 11, Ash and Benhase teach
The computer program product of claim 8, wherein the non-favored storage elements and the favored storage elements. (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
	Ash-Benhase does not teach non-favored storage elements are associated with non-favored volumes and non-favored storage elements are associated with favored volumes.
	However, Xu teaches non-favored storage elements are associated with non-favored volumes and non-favored storage elements are associated with favored volumes. 
(Xu [0070] In the embodiments in which a plurality of pages are organized into a plurality of groups, as described above, a high frequency page can be cached longer than a low frequency page. In such kind of embodiment, the high frequency page can be moved to the high priority group, and pages in the high priority group can be reserved longer in the cache than those in the low priority group. [0007] The cache includes volumes, each of which includes a plurality of pages.) (i.e. pages in high priority group are the favored storage elements and pages in the low priority group are the non-favored storage elements, and they are associated with the volumes.)
	Ash, Benhase and Xu are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash, Benhase and Xu before him or her to modify the Ash-Benhase’s cache management system with Xu’s teaching. The motivation for doing so would be that cache efficiency can be increased.(Xu abst)
Regarding Claim 12, Ash, Benhase and Xu teach
The computer program product of claim 11, wherein designating a maximum amount of storage space comprises determining a maximum number of favored storage elements that each favored volume is allocated in the cache. (Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 13, Ash, Benhase and Xu teach
The computer program product of claim 12, wherein the computer-usable program code is further configured to designate, in a "favored" LRU (least recently used) list, an order in which favored storage elements are demoted from the cache. (Ash [0030] FIG. 2 illustrates an embodiment of the lists 200.sub.A, 200.sub.DR, each as a Least Recently Used (LRU) list, having a most recently used (MRU) end 202 identifying a track most recently added to the cache 116 or most recently accessed in the cache 116 and a least recently used (LRU) end 204 from which the track identified at the LRU end 204 is selected to demote from the cache 116.)
Regarding Claim 14, Ash, Benhase and Xu teach
The computer program product of claim 13, wherein demoting a favored storage element comprises, starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the 
Regarding Claim 17, Ash and Benhase teach
The system of claim 15, wherein the non-favored storage elements and the favored storage elements. (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
	Ash-Benhase does not teach non-favored storage elements are associated with non-favored volumes and non-favored storage elements are associated with favored volumes.
	However, Xu teaches non-favored storage elements are associated with non-favored volumes and non-favored storage elements are associated with favored volumes. 
(Xu [0070] In the embodiments in which a plurality of pages are organized into a plurality of groups, as described above, a high frequency page can be cached longer than a low frequency page. In such kind of embodiment, the high frequency page can be moved to the high priority group, and pages in the high priority group can be reserved longer in the cache than those in the low priority group. [0007] The cache includes volumes, each of which includes a plurality of pages.) (i.e. pages in high priority group are the favored storage elements and pages in the low priority group are the non-favored storage elements, and they are associated with the volumes.)
	Ash, Benhase and Xu are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash, Benhase and Xu before him or her to modify the Ash-Benhase’s cache management system with Xu’s teaching. The motivation for doing so would be that cache efficiency can be increased.(Xu abst)
Regarding Claim 18, Ash, Benhase and Xu teach
The system of claim 17, wherein designating a maximum amount of storage space comprises determining a maximum number of favored storage elements that each favored volume is allocated in the cache. (Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 19, Ash, Benhase and Xu teach
The system of claim 18, wherein the instructions further cause the at least one processor to designate, in a "favored" LRU (least recently used) list, an order in which favored storage elements are demoted from the cache.  (Ash [0030] FIG. 2 illustrates an embodiment of the lists 200.sub.A, 200.sub.DR, each as a Least Recently Used (LRU) list, having a most recently used (MRU) end 202 identifying a track most recently added to the cache 116 or most recently accessed in the cache 116 and a least recently used (LRU) end 204 from which the track identified at the LRU end 204 is selected to demote from the cache 116.)
Regarding Claim 20, Ash, Benhase and Xu teach
The system of claim 19, wherein demoting a favored storage element comprises, starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, 

Response to Arguments
The examiner respectfully notes that the 112 rejection and the claim objections were not responded to. Therefore, the 112 rejection and the claim objections are maintained.
Applicant’s arguments, see page 3-4 from applicant’s remarks,
“Applicant asserts that Ash fails to disclose "designating a maximum amount of storage space that the favored storage elements are permitted to consume in the cache," as recited in Applicant's independent claims. On page 4 of the Office Action, the Examiner asserts that Ash discloses the above-cited limitation in paragraph [0024]. More specifically, on page 4 of the Office Action, the Examiner asserts that Ash's disclosed "thresholds can have maximum amount of storage space value."
Applicant respectfully disagrees. In paragraph [0024], Ash discloses "cache management information 122" that includes "cache list information 400 providing information on the active LRU active cache list 200, including thresholds and other parameters used to manage the entries in the LRU active cache list 200." Applicant asserts that the "thresholds" disclosed by Ash do not refer to "a maximum amount of storage space that [ J favored storage elements are permitted to consume in [ J cache," as recited in Applicant's independent claims. Rather, Ash's "thresholds" refer to a "demote threshold value 404" as described in paragraph [0033] of Ash. As explained in paragraph [0033] of Ash, "a track at the LRU end 204 may be demoted when the access value 314 for the track exceeds the demote threshold value 404." Thus, Ash's "demote threshold value 404" is simply a value that is compared to a track's "access value 314" and does not refer to "a maximum amount of storage space that [ J favored storage elements are permitted to consume in [ J cache," as recited in Applicant's independent claims.
Although Ash discusses when a "cache 116 is full or at a threshold level" in paragraph [0039], this appears to refer to an overall capacity of a "cache 116" and not to "a maximum amount of storage space that [ J favored storage elements are permitted to consume in the cache." That is, Ash's "threshold level" 
filed for application 16785637, with respect to the rejection(s) of claim(s) 1-3, 8-10, 15-16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benhase .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fair; Robert L. et al. - US 8117396 B1 - Multi-level buffer cache management through soft-division of a uniform buffer cache
Larkby-Lahet; James Allen et al. - US 20120272010 A1 - STABLE ADAPTIVE REPLACEMENT CACHE PROCESSING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183